Citation Nr: 0415461	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  96-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a chronic 
cardiovascular disorder to include hypertension, coronary 
artery disease, arteriosclerotic heart disease and myocardial 
infarction residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1943 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the New York, New York, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  In 
February 2001, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder.  In February 2003, the RO determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for bilateral hearing loss 
disability and denied the claim.  In March 2003, the RO 
determined that new and material evidence had been received 
to reopen the veteran's claim for service connection for a 
chronic heart disorder and denied the claim.  In January 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  The veteran is represented 
in this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In May 1995, the veteran submitted an informal claim of 
entitlement to service connection for arthritis.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

A December 1992 written statement from Ziva Amir, M.A., 
conveys that the veteran was afforded a complete audiometric 
evaluation which revealed bilateral sensorineural hearing 
loss disability.  A July 1997 written statement from William 
H. Sher, M.D., indicates that the veteran was afforded a 
complete audiologic evaluation.  A February 2000 written 
statement from John J. Ricciardelli, M.D., states that the 
veteran had been treated and hospitalized for a chronic 
cardiovascular disorder.  At the January 2004 hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that Dr. Samik, his private physician, and several VA 
physicians had informed him that his bilateral hearing loss 
disability was related to his inservice use of aspirin.  
Clinical documentation of the cited treatment and opinions is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

At the hearing on appeal, the accredited representative noted 
that the most recent VA examinations for compensation 
purposes were apparently conducted without a review of the 
veteran's claims file.  The accredited representative 
requested that the veteran's claims be remanded to the RO so 
that the veteran may be afforded an additional VA examination 
for compensation purposes.  In reviewing the reports of VA 
examinations for compensation purposes conducted in October 
2002 and March 2003, the Board observes that the veteran's 
claims file was apparently not provided to the VA physicians 
for review.  The evaluations did not encompass the veteran's 
bilateral hearing loss disability.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Examinations for compensation and pension purposes 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the Board finds that 
an additional VA examination for compensation purposes would 
be helpful in resolving the issues raised by the instant 
appeal.  

The RO has not provided the veteran with a Veterans Claims 
Assistance Act (VCAA) notice which discusses the evidence 
required to support his claims for service connection for 
bilateral hearing loss disability and a chronic 
cardiovascular disorder.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
bilateral hearing loss disability and 
chronic cardiovascular disability, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact Ziva Amir, M.A., William H. Sher, 
M.D., John J. Ricciardelli, M.D., Dr. 
Samik, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2002, not already of record, be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his bilateral hearing loss and 
cardiovascular disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should advance an opinion as to 
(1) the etiology of the veteran's 
bilateral hearing loss and chronic 
cardiovascular disabilities and (2) 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that his bilateral hearing loss and 
chronic cardiovascular disabilities 
originated during active service or are 
etiologically related to his 
service-connected disability?  The 
examiner (s) should address the veteran's 
claim that his disorder(s) is the direct 
result of taking aspirin in service as 
prescribed to treat rheumatic fever.  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for bilateral hearing loss 
disability and a chronic cardiovascular 
disorder to include hypertension, 
coronary artery disease, arteriosclerotic 
heart disease, and myocardial infarction 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


